Citation Nr: 1750953	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than May 1, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (Veteran) represented by:	Military Order of the Purple Heart of 
		the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from December 1987 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In June 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  The record consists of electronic claims files and has been reviewed.  

During the Board hearing, the Veteran indicated an interest in claiming clear in unmistakable error (CUE) in the February 2013 rating decision on appeal with regard to its assignment of May 1, 2012 as the effective date for the award of service connection for PTSD.  As that rating decision - and its assignment of an effective date for service connection for PTSD - is still in appellate status (i.e., not final) a claim of CUE is now premature.  See 38 C.F.R. § 3.105(a) (2017); see also Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran has filed a November 2015 notice of disagreement (NOD) against a September 2015 rating decision addressing several claims (including an increased rating claim for service-connected PTSD).  The RO has not responded with a Statement of the Case, but has acknowledged receipt of the NOD.  As such, a remand of the issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.


FINDING OF FACT

On May 1, 2012, VA received the Veteran's original service connection claim for PTSD.   



CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2012, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period.  

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Earlier Effective Date Claim

The Veteran claims entitlement to an effective date earlier than May 1. 2012 for the award of service connection for PTSD.      

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2017). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves a claim dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek service connection.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

May 1, 2012 is the date on which VA received the Veteran's original service connection claim for PTSD.  The Veteran did not communicate prior to that date, either expressly or impliedly, an interest in seeking service connection for PTSD, or for any other psychiatric disability.  The Board notes that the Veteran had previously claimed service connection for several other disabilities, to include hypertension, gout, kidney disease, feet, and back disabilities.  But in none of these claims can it be fairly inferred that the Veteran had an interest in claiming service connection for any type of psychiatric illness.   

In the March 2013 NOD contesting the assigned effective date here, the Veteran asserted that the correct effective date would be November 18, 2011.  He asserted that he claimed service connection for PTSD on that date, but that VA had misplaced the claim form.  The record supports the Veteran's assertion that he filed a service connection claim on that date, and that the claim had been misplaced by a VA RO.  But the claim was limited to service connection claims for diabetes mellitus type 2 (diabetes) and sickle cell anemia.  VA did notify the Veteran that the claim had been misplaced by another RO.  But the claim is now included in the record.  Further, in May 2012, the Veteran referred to the missing claim for diabetes and sickle cell anemia, and then withdrew the claims.  In that May 2012 communication to the RO he did not indicate that he had earlier claimed service connection for PTSD.  As such, an earlier date of November 18, 2011 would not be warranted here.  

Later in the appeal period, during his hearing in July 2017, the Veteran claimed entitlement to an effective date for service connection in 2007.  He indicated that, when receiving VA treatment in 2007 for hypertension and residuals of a stab wound (which has been service connected ), he noted psychiatric symptoms related to the stabbing injury.  But the record contains no statement dated prior to May 2012 in which the Veteran indicated an interest in claiming service connection for psychiatric problems.  As such, despite any complaints he may have noted when undergoing medical treatment in 2007, the Board must find that the record does not contain an express or implied claim for service connection for PTSD prior to May 1, 2012.  See Brannon and Talbert, both supra.      

In retrospect, the Veteran likely had psychiatric problems prior to May 1, 2012, particularly in light of the service connection finding for PTSD and the concomitant finding that stressors during service caused psychiatric illness.  This is a fair assumption, even though VA and private medical evidence dated prior to May 2012 is negative for psychiatric problems.  In any event, the mere likelihood that PTSD preexisted the May 2012 claim does not amount to a service connection claim for PTSD.  Retrospective evidence of a disability is not a claim.  See Brannon, supra.     

The law is clear that, in determining an effective date for the award of service connection, the date of onset of disability (i.e., "the date entitlement arose") is not necessarily controlling.  Rather, the "later" of the date of claim, or the date entitlement arose, is.  In this matter, the date of claim is the "later" date.  38 C.F.R. § 3.400.  So, irrespective of when the Veteran's PTSD began, the appropriate effective date here is the date of the claim to service connection.  That date is May 1, 2012.  38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date earlier than May 1, 2012, for the grant of service connection for PTSD, is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


